DETAILED ACTION
Response to Arguments
The amendment filed 28 February 2022 has been entered in full. Accordingly, claims 1-7 and 9-17 are pending in the application.
Regarding the rejections under 35 U.S.C. 102(a)(1), Applicant has, in response, amended independent claim 1 to recite “assessing the at least one determined possible trajectory for the identified at least one first road user of the road users based upon a behavior of a previously tracked at least one second road user of the road users in at least one previous traffic environment by using an adapted/trained recommendation service and the captured traffic environment.” Applicant argues on page 8 of the Remarks that the prior art does not disclose these limitations. Since it does appear that Zhao does not clearly disclose assessing multi-agent future trajectories in Section 3.3 based on previously tracked at least one second road user in at least one previous traffic environment, Applicant’s argument is convincing, and accordingly, the rejection is withdrawn.
Regarding independent claim 10, Applicant argues on page 11 that Zhao does not disclose the limitations since the driving dataset of Zhao which is “generated solely using recorded actual trajectories is not the same as a “large number of corresponding combinations” generated by capturing a traffic environment, identifying a road user in the captured environment, determining a “possible trajectory” of the road user, and capturing observed trajectories associated with the possible trajectory.” Applicant’s argument is convincing; accordingly, the rejection is withdrawn.
Regarding independent claim 12, Applicant argues on pages 13-14 that the prior art does not disclose the limitations for reasons similar to the ones pointed out regarding independent claim 1. Applicant’s argument is convincing; accordingly, the rejection is withdrawn.
Since Bai also does not appear to disclose “based upon a behavior of a previously tracked at least one second road user of the road users in at least one previous traffic environment”, the additional rejection of independent claim 1 is withdrawn.



Allowable Subject Matter
Claims 1-7 and 9-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, individually or in combination, does not disclose or suggest in
claim 1: “assessing the at least one determined possible trajectory for the identified at least one first road user of the road users based upon a behavior of a previously tracked at least one second road user of the road users in at least one previous traffic environment by using an adapted/trained recommendation service and the captured traffic environment.”
claim 10: “determining a large number of corresponding combinations of captured traffic environments including the at least one traffic environment, observed trajectories, and possible trajectories, by repeatedly capturing one of the traffic environments with at least one static feature and at least one dynamic feature, identifying at least one road user of the at least one tracked road user in a traffic situation in the captured one of the traffic environments, determining at least one possible trajectory for the identified at least one road user in the captured one of the captured traffic environments, and capturing an observed trajectory associated with the determined at least one possible trajectory for the identified at least one road user; and adapting the recommendation service based upon the large number of corresponding combinations of the captured traffic environments including the at least one traffic environment, the observed trajectories, and the possible trajectories, using a respective deviation of each of the captured observed trajectories from the associated determined at least one possible trajectory.”
claim 12: “assessing the at least one determined possible third trajectory for the at least one third road user based upon the observed plurality of second trajectories by using the trained recommendation service and the captured first traffic environment; and determining the planned first trajectory to be driven by the first road user in the first traffic environment based upon the assessment of the at least one possible third trajectory of the at least one third road user.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981. The examiner can normally be reached 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661